Filed 9/11/13 P. v. Zacatenco CA4/2



                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E058053

v.                                                                       (Super.Ct.No. RIF1203983)

GERARDO ROMERO ZACATENCO,                                                OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Becky Dugan, Judge.

Affirmed.

         Michelle Rogers, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
                                     INTRODUCTION

       On October 23, 2012, a felony complaint charged defendant and appellant Gerardo

Romero Zacatenco with nine counts of lewd acts upon a minor under the age of 14 years

(Pen. Code,1 § 288, subd. (a), counts 1-2, 4-10), and one count of a lewd act upon a

minor under the age of 14 years by use of force and fear of immediate bodily injury.

(§ 288, subd. (b)(1), count 3).

       On December 5, 2012, defendant pled guilty to counts 3 through 6. In exchange,

the remaining charges were dismissed and defendant agreed to a stipulated sentence.

       On December 12, 2012, pursuant to the plea agreement, the trial court sentenced

defendant to 12 years in state prison. The court awarded defendant 56 days of credit for

time served, consisting of 49 actual days and seven conduct days pursuant to section

2933.1.

       On February 4, 2013, defendant filed a timely notice of appeal. The notice of

appeal indicated that the appeal was based on the sentence or other matters that occurred

after the plea.

                                  STATEMENT OF FACTS

       Defendant accepted a stipulated plea agreement, wherein he pled guilty to counts 3

through 6 of the complaint. Defendant initialed the plea form where it states: “Factual

Basis: I agree that I did the things that are stated in the charges that I am admitting.” The

trial court asked defendant, “Sir, is it true that you did what they said you did in Count 3,


       1   All further statutory references are to the Penal Code unless otherwise indicated.


                                              2
Count 4, Count 5, and Count 6?” Defendant answered, “Yes.” The trial court then

asked, “And you understand what the Complaint says you did?” Defendant replied,

“Yes.”

         Defendant agreed that counts 3 through 6 of the complaint provided a factual basis

for his guilty plea. The complaint provided that on three separate occasions, defendant

committed lewd acts on a minor under the age of 14 years. The complaint also charged

that during a separate incident, defendant committed a lewd act on a minor under the age

of 14 years with force and fear of immediate bodily injury.

                                        ANALYSIS

         After defendant appealed, and upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case, a summary of the facts and potential arguable issues, and requesting this court to

undertake a review of the entire record.

         We offered defendant an opportunity to file a personal supplemental brief, but he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we

have conducted an independent review of the record and find no arguable issues.




                                              3
                                   DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS




                                                 McKINSTER
                                                             Acting P. J.
We concur:



RICHLI
                         J.



KING
                         J.




                                        4